DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after-final amendment filed on August 18, 2022 is acknowledged. Claims 34-39, 41 and 52-58 are pending. Applicant rewrote claim 34 as an independent claim and amended dependent claims 35, 36, 38, 39 and 41. Applicant also added new dependent claims 52-58.  
Priority
As indicated in the previous Office action, prior-filed applications 61/806/636, 61/975,275, 61/674,980, 13/832,905, 13/948,423 and 15/435,733 do not disclose an acidic reagent comprising a polymeric acid, which is subject matter recited in all of the pending claims. Consequently, the instant application is not afforded benefit to the above-mentioned applications. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reza Mollaaghababa on August 22, 2022.
The application has been amended as follows: 
Claim 38 (Canceled)
Claim 39 (Canceled)
Claim 41 (Canceled)
Reasons for Allowance

Claims 34-37 and 52-58 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Rudd et al. (US 2011/0020941 A1) disclose a swipe for facilitating analysis of an analyte via mass spectrometry, the swipe comprising (see [0163]): 
a substrate (membrane) configured to collect a sample for analysis (see [0163]); and
a proton-containing acidic reagent (Nafion®) associated with the substrate, the reagent configured to react with the analyte by donating a proton to the analyte, if the analyte is present in the sample, so as to generate a higher vapor pressure analog of the analyte,
wherein the reagent comprises a polymeric acid (the reagent is Nafion®). 
However, Rudd et al. do not disclose or suggest that the swipe further comprises a thermally labile hydrate, as recited in independent claim 34. Moreover, based on the disclosure of Rudd et al., there is no motivation to modify the Rudd et al. swipe to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796